                       Case 1:20-cv-02049-PAE-JLC Document 17 Filed 03/13/20 Page 1 of 1


                                                w
                       UMTEI' STATES I}ISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


                       LI Z. FENG, WE X. HUANG, FENG X. LIU, et al.,
                                                                                                         Civil Action No. 20-cv-2049 [PAE)
                                               Plaintiffs,
                                                                                                         AFFIDAVIT OF SERVICE
                                   v.


                       I]EALTHFIRST HEALTH PLAN, INC.,
                       HF MANAGEMENT SERVICES, LLC,
                       DOE MANAGDD LONG TERM CARE PLAN,
                       and SCIIAROME CARES, INC.,


                                               Defendants.


                       STATEOFNEWYORK                 )
                                        S.S.
                       COUNTYOF NEW YORK)


                                   TIMOTHY B0TT|, being duly sworn, deposes and says that he is over eighteen years of age, is employed by the


                       attorney service, DLS, INC., and is not a party to this action'


                                   That on the    10'n    day of March, 2020, atapproximately the time of l:10 pm, deponent served a true copy of the


                       suMMoNs IN A CML ACT|ON, COMpt AINT,                     CM    CoVER SHEET, EtESTR0NIC CASE          Fltll{G   RUTES   &


                       INSTRUCflONS, INDru[rUAL PRACT|CES 0F MAGTSTRATE JUITGE JAMES L. CoTT, ANL INDMDUAT RULES ANI)


                       PRACTICES lN          CMt     CASES upon SCHAR0ME CARES, lNC. at 1?29 East l2h Street, 3'd Floor, Brooklyn,           M    11229, by


                       personally delivering and leaving the same with JENME LI, who informed deponent that she is auttrorized by her supervisor


                       to receive service at that address.


                                   JENNIE LI is an Asian female, approximately 34 yeus of age, stands approximately 5 feet 4 inches tall, weighs


                       approximately 125 pounds                            and dark eyes.




                                    before
                       13m   day   of




D.L,S.,lnc.
                                 JONATIJAN RIPPS
40,l Broadway                   PUBLIC, STATE OF NEW YORK
Ste.510                           NO.01R16109718
              ,10013
New York, NY              QUALIFIED INI NEW YORK COUNTY
212-925.1220             COMMISSION EXPIRES MAY 17,2O2O
www.dlsnational,com
